Citation Nr: 1106857	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  03-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
secondary to service-connected right foot disability.  

2.  Entitlement to service connection for a bilateral hip 
disability, secondary to service-connected right foot disability.  

3.  Entitlement to service connection for a bilateral knee 
disability, secondary to service-connected right foot disability.  

4.  Entitlement to service connection for a right leg disability, 
secondary to service-connected right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  In June 2005 and May 2007, the Board remanded the 
claims for additional development.  

In April 2005, the veteran was afforded a videoconference hearing 
before John J. Crowley, who is the Veterans Law Judge rendering 
the determinations in these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

In A May 2008 decision, the Board denied the Veteran's appeal as 
to the issues listed on the title page of the instant document.  
The Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In February 2010, the Veterans Court 
granted a joint motion of the Veteran and the Secretary of 
Veterans' Affairs (the Parties), vacated the May 2008 decision, 
and remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In the joint motion, the Parties agreed that a remand to the 
Board was necessary 

for the Board to obtain an adequate medical 
examination to determine what disabilities 
are present in the low back and lower 
extremities, i.e., legs, knees, hips, etc., 
and the etiology of these disabilities, 
including an opinion as to whether any 
determined disability is caused, or 
aggravated by, Appellant's service-
connected right foot disability.  

The Board first remanded this case in June 2005 for a VA 
examination.  In October 2006 the Veteran underwent the 
examination but the examination was inadequate because the 
examiner did not provide the opinions that the Board had 
requested.  The Board again remanded the matter in May 2007 for 
an examination.  In July 2007, the Veteran underwent another VA 
examination but that examination report was returned by the 
Agency of Original Jurisdiction (AOJ) as inadequate because the 
examiner did not address whether the Veteran's claimed 
disabilities were permanently worsened (aggravated) by his 
service-connected foot disability.  

In December 2007, the examiner provided an addendum to the report 
stating that because the Veteran's arthritis was symmetrical, 
bilateral extremities, it was more consistent with age and not 
aggravated by his minor right foot condition.  

The Parties noted, in the joint motion, that July 2007 x-rays 
revealed degenerative changes and osteophytes in the right hip 
but normal joint space with no significant osteophyte change 
present in the left hip.  Of record is a report of July 2007 x-
rays of the Veteran's pelvis, hips, and lower lumbar spine.  The 
radiologist provided an impression that there were degenerative 
changes in the lower lumbar spine, the bony pelvis was intact, 
the right hip demonstrated evidence of degenerative arthritis 
with joint space narrowing and osteophytic change, and the left 
hip was within normal limits.  The Parties explained that due to 
this inconsistency, the addendum should have been returned by the 
Board.  

Based on the rational provided by the joint motion, on remand, VA 
must afford the Veteran another examination and an opinion must 
be obtained that adequately addresses whether the Veteran's 
service-connected right foot condition caused or has aggravated 
his lower extremity conditions. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination.  The claims file, to include 
a copy of this remand, must be made available 
to the examiner, the examiner must review the 
claims file, including this remand, and must 
annotate his or her report as to whether the 
claims file was reviewed.  The examiner is 
asked to pay specific attention to the March 
2000 VA treatment entry, the statements from 
Dr. Wilson, the October 2006 VA joints 
examination report, the July 2007 VA joints 
examination report, the December 2007 
addendum, the February 2010 joint motion 
granted by the Veterans Court, and the text 
of this remand.  The examiner must provide a 
complete rationale for all opinions rendered.  
The examiner is asked to address the 
following:

(a)  Identify any and all disorders of 
the Veteran's low back, hips, knees, and 
right leg.  

(b)  Based on a review of historical 
records and medical principles, provide 
the following opinions.  If the examiner 
determines that he or she cannot provide 
any of the requested opinions without 
resorting to mere speculation, the 
examiner must clearly support that 
determination with a complete rationale.  


(c)  Provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's service-connected right foot 
condition has caused any of the 
identified disorders of his low back, 
hips, knees, and/or right leg.  

(d)  Provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's service-connected right foot 
condition has permanently worsened any 
of the identified disorders of his low 
back, hips, knees, and/or right leg.  

2.  The RO/AMC must then review the 
examination report and the record and ensure 
that the report is adequate.  If the report 
is not adequate, return the report or provide 
the Veteran with another examination, as 
appropriate.  

3.  Then, after completing the above and 
undertaking any additional development deemed 
necessary, readjudicate the issues on appeal.  
If any benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


